Filed 3/23/22 P. v. Castillo CA6
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                                H049258
                                                                          (Santa Cruz County
          Plaintiff and Respondent,                                        Super. Ct. No. 20CR03062)

          v.

ROBERT CASTILLO, JR.,

          Defendant and Appellant.


          Defendant Robert Castillo, Jr., pleaded no contest to being a felon in possession of
a firearm (Pen. Code, § 29800, subd. (a)(1))1 and illegally possessing ammunition
(§ 30305, subd. (a)(1)) and was placed on two years’ felony probation. On appeal, he
argues that the trial court erred by denying his motion to suppress evidence of a gun and
ammunition that was found after police officers searched a blanket that he had been lying
on. We conclude that the trial court did not err in finding that the officers conducted a
weapons search based on their reasonable belief that Castillo was dangerous. We affirm
the judgment.




          1
              Unspecified statutory references are to the Penal Code.
                                      I. BACKGROUND
   A. The Information
       On September 30, 2020, Castillo was charged by information with being a felon in
possession of a firearm (§ 29800, subd. (a)(1); count 1) and illegally possessing
ammunition (§ 30305, subd. (a)(1); count 2).
   B. The Testimony at the Hearing on the Motion to Suppress
       In December 2020, Castillo filed a motion to suppress (§ 1538.5), which the
People opposed. The following month, the trial court held a hearing on the motion.
During the hearing, Santa Cruz County Sheriff’s Office Deputy Christopher Medina
testified that he was on duty at around 2:00 a.m. on June 28, 2020. He was conducting an
area check of a neighborhood near a bluff close to a beach that was known for marijuana
smoking and illegal parking.
       That evening, Deputy Medina was with two other officers, Deputy Galindo and
Deputy Munoz, when he saw an unoccupied car parked next to a no-parking sign near the
bluff. The sign said that parking was prohibited between 10:00 p.m. and 6:00 a.m.
Approximately 15 to 20 yards away from the car, he saw a propane tank blowing flames
“like a heater” and two people lying down on a blanket. As he got closer, Deputy
Medina saw a woman and a man, later identified as Castillo. Deputy Medina also saw at
least two “tall can[s] of beer type alcohol” and something that looked like a marijuana
pipe on the ground within arm’s reach of Castillo. At no time did Deputy Medina
observe Castillo smoke marijuana, and he did not smell any burnt marijuana in the area.
       Deputy Medina told Castillo and the woman that they could not be on the bluff in
the middle of the night and that the park was closed. He also told Castillo and the woman
that they could not have a propane heater because of the fire danger. The woman
responded, “ ‘Okay.’ ” Castillo replied, “ ‘All right. Well, well, I’ll dismantle it right
now and be on my way.’ ”

                                              2
       Deputy Medina asked Castillo if the parked car was his, and he answered yes.
Deputy Medina then asked Castillo for his driver’s license or other identification, and
Castillo told him that he did not have either. Castillo, however, gave officers his driver’s
license number. Castillo remained lying down on his stomach on top of the blanket as he
spoke with officers. Deputy Medina felt concerned for his own safety because there were
objects that were already strewn on the ground, Castillo remained lying on the blanket,
Castillo was wearing baggy clothing, the presence of Castillo’s companion, and the
lateness of the hour. Based on his experience, Deputy Medina considered it unusual for
Castillo to remain lying on his stomach while talking to him.
       Deputy Medina asked Castillo for his date of birth, and Castillo answered that he
had “multiple date[s] of birth[].” Deputy Munoz asked Castillo where he was from, and
Castillo initially responded that he was from “the violent part of Watsonville.” Castillo
then apologized and later said that he was from the “center of Watsonville.” Deputy
Medina asked Castillo to sit up, and another officer told Castillo that the officers wanted
him to do so because they were concerned for their safety. Castillo did not comply with
the officers’ request. Castillo was asked to hand over his marijuana pipe, but he refused
to do so. An officer then asked Castillo if he had a “weed pipe,” and Castillo responded
that it could be a “tobacco pipe.” Deputy Munoz asked Castillo to sit up again. At that
point, Castillo then offered to hand over the marijuana pipe. Deputy Munoz told Castillo
it was too late.
       Thereafter, the officers detained Castillo due to his lack of cooperation and a
concern for officer safety and placed him in handcuffs. Deputy Medina testified that at
the time Castillo was detained, he could have cited him for illegal parking and for having
open containers in public. The officers pat searched Castillo and walked him over to a
bench approximately four or five feet away from the blanket. Shortly afterwards,
Deputy Munoz checked the blanket that Castillo had been lying on and found a firearm.

                                             3
During the entire police encounter, Castillo did not act in an overtly threatening manner
or show signs of aggression toward the officers.2
   C. Arguments on the Motion to Suppress
       The People argued that the officers had a valid basis to detain Castillo because his
car had been illegally parked. Moreover, officers saw either a marijuana or tobacco pipe
and open containers of alcohol, and Castillo had apparently been driving without a valid
driver’s license. The People claimed that officers were validly concerned for their safety
when they detained Castillo, which justified searching the blanket. Castillo had been
lying on his stomach talking to officers, which was a little “weird.” It was also dark,
there was “paraphernalia” around, and Castillo had not been complying with the officers’
commands. Castillo was also evasive when answering questions about his date of birth
and where he lived. Although Castillo was placed on a bench after he was detained, he
could have lunged over and reached the blanket.
       Castillo argued that at most, officers could have cited him for an infraction for
illegal parking or for not carrying a license. Therefore, officers could not have validly
conducted a search because there was no arrest and officers could not conduct a search
incident to a citation. The open alcohol containers were empty, and nobody had seen him
drink alcohol. Castillo had a marijuana pipe nearby, but officers did not smell marijuana
or see him smoking. Finally, Castillo argued that officers did not find anything when



       2
         A video of Castillo’s interactions with the officers was taken using Deputy
Medina’s body-worn camera. The video was admitted into evidence and played for the
trial court. Defense counsel prepared a transcript of the video, but the transcript was not
admitted into evidence. Exhibits that are admitted into evidence are part of the normal
record on appeal, but “may be transmitted to the reviewing court only as provided in
[California Rules of Court,] rule 8.224.” (Cal. Rules of Court, rule 8.320(e).) None of
the parties have requested that the video exhibit be transmitted to this court under
California Rules of Court, rule 8.224.


                                             4
they conducted a pat search, and there was nothing during his interactions with the
officers that would indicate that he would lunge and grab a weapon under the blanket.
   D. The Ruling on the Motion to Suppress
       On January 25, 2021, the trial court issued a written order denying Castillo’s
motion to suppress. The trial court first addressed Castillo’s detention, concluding that
there were multiple circumstances justifying the officers’ reasonable suspicion that he
was involved in criminal activity: (1) Castillo was in an area known for frequent illegal
activities at 2:00 a.m.; (2) Castillo’s car was illegally parked; (3) Castillo admitted that he
was planning to drive and had possibly driven a car without having a license in his
possession in violation of Vehicle Code section 12951; (4) Castillo was evasive in both
his behavior and his responses to questioning, and he appeared to be hiding something
underneath him; (5) Castillo had alcohol cans around him, indicating that he may have
been possessing an open container in a public space, and (6) Castillo had something that
resembled a marijuana pipe, which suggested that he may have been unlawfully smoking
marijuana in a public place. Considering the totality of the circumstances, the trial court
found that the officers’ investigative detention was lawful.
       Next, the trial court addressed the legality of Castillo’s search. The trial court
found that there were specific and articulable facts, taken together with rational
inferences from those facts, that supported a limited search for weapons under the blanket
that Castillo had been lying on. The trial court noted that Castillo remained on the
blanket during his encounter with officers, which made it appear as if he were trying to
hide something. Moreover, Castillo was evasive and uncooperative with officers, failing
to follow through on his promise to clean up the area and leave. Based on these
circumstances, the trial court found that the officers could reasonably believe that Castillo
might have or use a weapon, and the search of the area, including the blanket, did not
violate the Fourth Amendment.

                                               5
   E. The Plea and Sentence
       On July 7, 2021, Castillo pleaded no contest to being a felon in possession of a
firearm (§ 29800, subd. (a)(1)) and illegally possessing ammunition (§ 30305,
subd. (a)(1)). The trial court placed Castillo on two years’ felony probation and ordered
him to serve 270 days in county jail. The trial court waived the court security fee and
court facility fee under People v. Dueñas (2019) 30 Cal.App.5th 1157, stayed a $300
restitution fine, and imposed and stayed a $300 probation revocation restitution fine.
Castillo filed a timely notice of appeal.
                                       II. DISCUSSION
       Castillo argues that the trial court erred by denying his motion to suppress under
section 1538.5. He argues that the search of the blanket was not justified as he was being
detained solely for infractions. He further argues that the search was not supported by
Terry v. Ohio (1968) 392 U.S. 1 (Terry) because he was already secured by three deputies
when the blanket was searched. As we explain, we find no merit in his contentions and
conclude that the trial court properly denied his motion to suppress.3
   A. Standard of Review
       “[A] challenge to the trial court’s ruling denying [a] motion to suppress presents a
mixed question of law and fact that is subject to a two-tier standard of review. ‘The
standard of appellate review of a trial court’s ruling on a motion to suppress is well
established. We defer to the trial court’s factual findings, express or implied, where
supported by substantial evidence. In determining whether, on the facts so found, the
search or seizure was reasonable under the Fourth Amendment, we exercise our
independent judgment.’ ” (People v. Sardinas (2009) 170 Cal.App.4th 488, 493.)


       3
        Below, Castillo challenged both his detention and the subsequent search. On
appeal, he does not challenge his detention; he argues only that the search was invalid.


                                             6
   B. The Search Was Valid Under Terry v. Ohio
       Below, the trial court expressly concluded that specific and articulable facts
supported a limited search of weapons under the blanket as the officers were reasonably
concerned about their safety. We agree that the search was justified on the grounds of
officer safety.
       “The Fourth Amendment provides that ‘the right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures, shall not
be violated . . . .’ ” (Terry, supra, 392 U.S. at p. 8.) In Terry, the United States Supreme
Court held that an officer is permitted under the Fourth Amendment to conduct a
reasonable search for weapons when he or she “has reason to believe that he [or she] is
dealing with an armed and dangerous individual, regardless of whether he [or she] has
probable cause to arrest the individual for a crime.” (Id. at p. 27.) “The officer need not
be absolutely certain that the individual is armed; the issue is whether a reasonably
prudent [person] in the circumstances would be warranted in the belief that [his or her]
safety or that of others was in danger.” (Ibid.) Under Terry, an officer is permitted “to
conduct a carefully limited search of the outer clothing of such persons in an attempt to
discover weapons which might be used to assault [the officer].” (Id. at p. 30.)
       Although Terry concerned a pat search of an individual, the Terry court declined
to expound on “the limitations which the Fourth Amendment places upon a protective
search and seizure for weapons.” (Terry, supra, 392 U.S. at p. 29.) Terry explained that
“limitations will have to be developed in the concrete factual circumstances of individual
cases.” (Ibid.)
       The United States Supreme Court in Michigan v. Long (1983) 463 U.S. 1032
(Long) held that Terry permitted officers to search a passenger compartment inside of a
car for weapons, “as long as [the officers] possess an articulable and objectively
reasonable belief that the suspect is potentially dangerous.” (Id. at p. 1051.) The officers

                                             7
searched the car after they saw a hunting knife on the floorboard of the driver’s side of
the car. (Id. at p. 1036.) The Long court reasoned that a Terry suspect may break away
from police control and retrieve a weapon from a car. (Long, supra, at p. 1051.)
Additionally, if a Terry suspect is not placed under arrest, he or she will be permitted to
reenter the car and will subsequently have access to any weapons that remain inside. (Id.
at pp. 1051-1052.) A Terry suspect may be permitted to reenter the car before an
investigation is over and may then have access to weapons. (Id. at p. 1052.)
       Following Terry, the United States Supreme Court has held that nervous and
evasive behavior is a pertinent factor when determining whether an officer’s suspicion is
reasonable. (Illinois v. Wardlow (2000) 528 U.S. 119, 124-125.) And reviewing courts
have routinely upheld the constitutionality of searches where evasive behavior, coupled
with other factors, supported a reasonable belief that a suspect may be armed. In People
v. Clayton (1970) 13 Cal.App.3d 335 (Clayton), a defendant’s unusual movement within
the car rendered it reasonable for the officers to make a weapon search of his person, as
“failure to take similar precautions [had] resulted in the death of many law enforcement
officers.” (Id. at p. 337.) And in People v. Rios (2011) 193 Cal.App.4th 584 (Rios), the
Court of Appeal concluded that officers were justified in searching a defendant for
weapons as he was a probable gang member, was overly dressed for the weather,
belligerently refused to answer questions, was uncooperative, and made evasive
movements even after he was asked to stop. (Id. at p. 599.)4


       4
          These are just a few examples of cases where a defendant’s evasive actions gave
rise to a reasonable suspicion that he or she may be armed. In its written statement of
decision below, the trial court relied on several other published cases including Clayton,
supra, 13 Cal.App.3d 335, People v. Hill (1974) 12 Cal.3d 731, and In re Reginald C.
(1985) 171 Cal.App.3d 1072, for the same proposition—that evasive conduct can support
an officer’s reasonable suspicion that a person is armed. In his reply brief, Castillo
distinguishes Clayton, Hill, and Reginald C. on their facts. However, each individual
(continued)
                                              8
       Applying the rationale in Long, reviewing courts have also upheld protective Terry
searches of items no longer in a suspect’s possession, not just of an individual’s person.
For example, in United States v. Brakeman (10th Cir. 2007) 475 F.3d 1206, the Tenth
Circuit determined that an officer lawfully opened an eyeglass case that may have
contained a pocketknife even though the defendant had already been detained and the
case was no longer in defendant’s possession. (Id. at p. 1213.) In People v. Ritter (1997)
54 Cal.App.4th 274 (Ritter), the Fourth Appellate District upheld a search of a fanny
pack that the defendant had removed after an officer observed an outline of a handgun
inside the bag, and the officer’s concerns for his safety were heightened following the
defendant’s responses to the officer’s questions and requests regarding the fanny pack.
(Id. at pp. 279-280.) The Ritter defendant argued that after he had removed the fanny
pack, “the risk was eliminated, [and] the search was no longer justified as a safety
measure.” (Id. at p. 278.) The Court of Appeal disagreed, concluding that “the deputy
did not act unreasonably in taking preventative measures to ensure that there were no
weapons within defendant’s immediate grasp during the ongoing investigation.” (Id. at
p. 280.)
       In this case, Castillo argues that there are no specific articulable facts or inferences
that reasonably warranted the search of his person or the blanket. He claims that even if
the circumstances surrounding his police encounter warranted a search of his person, the
facts were not adequate to support a search of the blanket, as he was detained and
handcuffed on a bench several feet away, there were three police officers present, he was


case will be factually distinguishable in some respects, as no two situations are ever
entirely identical. The cases, however, demonstrate that reviewing courts have uniformly
held that evasive behaviors, when considered with other factors, can be used to support
an officer’s reasonable suspicion that his or her safety is at risk. And here, Castillo’s
actions were just one of several factors that the trial court considered when denying the
motion to suppress.


                                              9
not resistive or threatening, and the surrounding area, though known for unlawful parking
and marijuana smoking, was not known for violent crimes.
       Castillo ignores the facts that are contrary to his position. Substantial evidence
supported the trial court’s determination that Castillo acted evasively with the officers.
Castillo remained lying on the blanket during his encounter with police, and he did not
get up from the blanket even after an officer expressed concerns for their safety. This
behavior, considered unusual by Deputy Medina based on his experience, reasonably
suggested that Castillo may have been hiding something underneath the blanket. Castillo
was also not initially cooperative with the officers; when asked where he was from, he
said that he was from “the violent part of Watsonville,” and he told officers that he had
multiple dates of birth. Additionally, Castillo initially said he was going to clean up the
area and leave, but he failed to do so.
       Furthermore, the presence of three officers does not necessarily negate the
officers’ objective belief that searching Castillo’s blanket was necessary to ensure their
safety. Neither does the fact that Castillo was already handcuffed and sitting on the
bench when the officers searched the blanket. If, for example, the officers had not
arrested Castillo after his initial detention, he would have been free to return to the
blanket and would have regained access to any weapons that were concealed underneath
it. (See Long, supra, 463 U.S. at pp. 1051-1052.) Castillo was also not alone, as he was
accompanied by a woman.
       Castillo contends that cases like Ritter and Long are distinguishable because here,
officers did not visibly see concrete evidence that alerted them to the presence of a
weapon under the blanket. For example, in Ritter, officers saw the outline of a handgun
inside the fanny pack before it was searched. (Ritter, supra, 54 Cal.App.4th at
pp. 279-280.) And in Long, officers saw a hunting knife on the car’s floorboard. (Long,
supra, 463 U.S. at p. 1036.) We agree that Ritter and Long are factually distinguishable

                                              10
on this point, but there is no requirement that officers must visibly see evidence of a
weapon before a limited Terry search is constitutionally permitted. As set forth in Terry,
the applicable standard is whether “a reasonably prudent [person] in the circumstances
would be warranted in the belief that [his or her] safety or that of others was in danger.”
(Terry, supra, 392 U.S. at p. 27.) A Terry search does not violate the Fourth Amendment
if an officer has “an articulable and objectively reasonable belief that the suspect is
potentially dangerous.” (Long, supra, at p. 1051.) So long as the circumstances support
an officer’s objective belief, there is no Fourth Amendment violation.
       We acknowledge that certain facts in this case, considered alone, would not have
justified a Terry search. For example, “nervousness and furtive gestures are not
sufficient by themselves to support a patsearch.” (People v. Fews (2018) 27 Cal.App.5th
553, 560.) However, “our analysis is based on the totality of the circumstances and not
picking each factor apart separately.” (Id. at pp. 560-561.) Nervous and evasive
behaviors are relevant to whether an officer reasonably believes a suspect to be
dangerous, and “ ‘in determining whether the officer acted reasonably in such
circumstances, due weight must be given, not to his inchoate and unparticularized
suspicion or ‘hunch,’ but to the specific reasonable inferences which he is entitled to
draw from the facts in light of his experience.’ ” (Rios, supra, 193 Cal.App.4th at
p. 599.) In this case, there were multiple specific, articulable facts that gave rise to the
officers’ objective belief that a search for weapons was justified: the lateness of the hour,
Castillo’s evasive answers to deputies, and his failure to comply with their repeated
directions to stand up from the blanket, which supported the inference that he may be
concealing something underneath it. (See Terry, supra, 392 U.S. at pp. 25-26.)




                                              11
       Lastly, we acknowledge that Castillo also argues on appeal that the search was not
justified because he was detained solely for infractions. (See Knowles v. Iowa (1998) 525
U.S. 113, 117-118.)5 This argument, however, ignores the fact that it was the
circumstances of his encounter with the police that caused the officers to suspect that he
was dangerous. Accordingly, even if the search was not permitted as a search incident to
an infraction, it was justified as a limited search for weapons under Terry and Long.
       After carefully considering the circumstances of this case, we conclude that the
trial court did not err by denying Castillo’s motion to suppress because there was
sufficient evidence to support the conclusion that a “reasonably prudent [person] in the
circumstances would be warranted in the belief that [his or her] safety or that of others
was in danger.” (Terry, supra, 392 U.S. at p. 27.)
                                     III. DISPOSITION
       The judgment is affirmed.




       5
         The Attorney General concedes that the search of the blanket did not qualify as a
search incident to arrest under the Fourth Amendment. The Attorney General, however,
argues that the search was supported by Terry and Long.


                                             12
                                 ___________________________________
                                            Wilson, J.




WE CONCUR:




______________________________________
                 Greenwood, P.J.




______________________________________
                 Elia, J.




People v. Castillo
H049258